DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "402" and "412" have both been used to designate the “ultrasound transducer.” Likewise, reference character “412” has been used to designate both the “transmitter” and the “ultrasound transducer.”  
  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "similar" in claims 1, 4, 6, 8, 14 and 17 is a relative term which renders the claim indefinite.  The term "similar parameter" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear what constitutes a ‘similar’ versus a ‘dissimilar’ parameter between the acquired and baseline Doppler ultrasound signal data. For this reason, the claim language is indefinite. Claims 2-3, 5, 7, 9-13, 15-16, and 18-21 are rejected under 112(b) by virtue of their dependency on claims 1 and 14.
Claim 3 recites that Doppler ultrasound signal data are acquired from the subject before acquiring the Doppler ultrasound signals in step (a). However, step (a) of claim 1 recites selecting a region-of-interest, while step (b) recites acquiring Doppler ultrasound signals. Thus, it is unclear whether applicant intends to acquire baseline Doppler ultrasound signal data before the acquisition of Doppler ultrasound signal from a region-of-interest as presented in claim 3, or before selecting a region-of-interest as defined by step (a) of claim 1. For this reason, the claim 3 is indefinite. For the purposes of examination, claim 3 is interpreted as: the baseline signal data is baseline Doppler ultrasound signal data acquired from the subject before acquiring the Doppler ultrasound signals in step (b).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:



Claims 1-13 and 20-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to judicial processes without significantly more. Claim 1 recites a method for monitoring airflow, selecting a region-of-interest in a subject, acquiring Doppler ultrasound signals…and providing the Doppler ultrasound signals, providing baseline signal data, comparing a parameter of the Doppler ultrasound signals to a baseline signal data, identifying…when the parameter of the acquired Doppler ultrasound signal differs from the similar parameter of the baseline signal data, and that an alarm is provided to a user, which, under the broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components (i.e. “computer system” as recited in claim 1). That is, other than a computer system nothing in the claim precludes the step from practically being performed in the mind. For example, the selection a region-of-interest, acquiring Doppler ultrasound signals and baseline signal, comparing the Doppler ultrasound signals to baseline signal data, and providing an alarm to a user encompasses the user manually selecting the region-of-interest, visually acquiring Doppler ultrasound signals and baseline signal comparing ultrasound Doppler signals to baseline signal data, mentally or physically with pen and paper comparing the Doppler ultrasound signals to baseline signal data, and verbally providing an output that indicates a characteristic of airflow. If the claim language under its broadest reasonable interpretation covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “mental processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
acquisition and comparing of Doppler ultrasound signals are recited at a “high level of generality” (i.e. as a generic computer element performing the generic functions of (1) acquiring and (2) comparing Doppler ultrasound signals such that it amounts to no more than mere instructions to apply the exception using a generic computer. Additionally, the abstract ideas do not improve the functioning of the computer or represent a process which was not previously able to be performed by computer. Further, the acquisition of Doppler ultrasound signals only specifies the nature of the data that is exploited in executing the abstract idea and therefore does not integrate the abstract idea into a practical application, because it does not impose any meaningful limits on practicing the abstract idea. Also, the instance of providing an alarm to a user when the parameter of acquired Doppler ultrasound and baseline signal differ by a selected threshold amount represents an extra-solution activity and does not impose meaningful limits on practicing the abstract idea. Further, that the data used in executing the abstract idea is Doppler ultrasound merely generally links the abstract idea to a particular technological environment, which does not represent sufficient integration into a practical application or significantly more than the abstract idea. The claim is therefore directed to an abstract idea.
In consideration of each of the relevant factors and the claim limitations individually and in combination, claim 1 is directed to an abstract idea without sufficient integration into a practical application and without significantly more. The cited dependent claims also do not sufficiently link to a practical application or recite elements which constitute significantly more. Dependent claims 2-20 further specify features which, under a broadest reasonable interpretation, encompass the nature of the Doppler ultrasound signals acquired in a longitudinal computer system of claim 1 is cited at a high level of generality and while they link to a particular technological environment, they do not represent sufficient integration into a practical application or significantly more. In consideration of each of the claim elements, both alone and in combination, claims 1-13, and 20-21 are not patent eligible. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
a method for monitoring airflow in a trachea in the preamble of claim 1, while the co-pending application claims a method for monitoring airflow in a subject’s airway in the preamble of claim 1. However, the trachea is a structure of the airway. Thus, under the broadest reasonable interpretation of the trachea, the method of monitoring airflow of the instant application encompasses monitoring the airflow of a subject’s airway. Thus, it would have been obvious to one of ordinary skill in the art that these applications claim obvious variants of the elements, since monitoring the airflow in a trachea and an airway of a subject are commensurate in scope. The same logic pattern applied to claim 1 also applies to claim 14 of the instant application and claim 21 of the co-pending application. The remaining dependent claims (2-4, 6, and 8-11) are also cited nearly verbatim and encompassing the same scope as the dependent claims 5-8, 15, and 17-19 of the co-pending application     
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Further, it is noted that claims 10 and 11 are identical to claims 20 and 21 of the instant application. The applicant is advised that should claims 10-11 be found allowable, claims 20-21 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gavriely (WO 2006/117780) as cited by applicant, of which US 2009/0216127 is relied upon for citation purposes as a US equivalent. For the following sections, instant claim language is represented by underlined text, while the evidence from the reference(s) is presented in quotation marks.	
Regarding claim 1, Gavriely teaches a method for monitoring airflow in a trachea using an ultrasound system (“detection of the acute sudden expiratory tracheal flow…generated by coughing through an ultrasonic flow detector” in [0024], with airflow physiology of a cough described in [0003]), the steps of the method comprising (a) selecting a region-of-interest in a subject that includes a tracheal wall of the subject (placement of ultrasonic flow detector at tracheal wall 120 in Fig. 4 and relevant description in [0024]) and (b) acquiring Doppler ultrasound signals from the region-of-interest and providing the Doppler ultrasound signals to a computer system (“The ultrasonic signal…is reflected by the air flow and the minute particles that [are] carried along 130 to reach the ultrasonic receiver 134” wherein “the moving air and received sound relative to the emitted sound in the form of a Doppler frequency shift that is detected by the processor 132” in [0024]). 
Gavriely further teaches (c) providing baseline signal data to the computer system, (d) comparing a parameter of the Doppler ultrasound signal to a similar parameter in baseline signal data using the computer system and (e) identifying with the computer system when the parameter of the acquired Doppler ultrasound signals differs from the similar parameter of the baseline signal data by a selected threshold amount: “Oscillator 140 generates an ultrasound frequency energy that drives the ultrasonic emitter 142. The returning signal is picked up by the ultrasonic receiver 144 and amplified by the amplifier 146. The frequency shift detector 148 receives the signals from the amplifier 146 and through a secondary channel 150 the signal from the oscillator 140. The frequency shift detector 148 determines if there was a frequency shift and if this frequency shift exceeded a threshold” ([0025]). Baseline signal data would necessarily be provided to the computer system, corresponding to the frequency shift detector 148 of the processor 132 of the ultrasonic cough detector, in order to determine a frequency shift. Since the method and device of Gavriely is applied for cough detection, baseline signal in this instance is defined as breathing not during a coughing event. Thus, the signal received by the “frequency shift detector 148” includes signal from the oscillator at a given frequency of normal breathing (so as not to register a frequency shift greater than a threshold value to signify a coughing respiratory event) and returned signal from the amplifier 146, whereby the frequency shift (i.e. difference) between the oscillator and returned signals exceeding a threshold (i.e., baseline) value would signify the occurrence of the respiratory event. 
Gavriely further teaches wherein an alarm is provided to a user when the parameter of the acquired Doppler ultrasound signals is identified as differing from the similar parameter of the baseline signal data by the selected threshold amount: In the event “the threshold was exceeded…, a signal is transmitted from the frequency shift detector 148 to the duration detector 154. The duration detector 154 determines if the duration of the signal it receives is within the time duration of a cough as described above and if so, generates a signal that triggers the data logging element 156 to register the event as the presence of a cough” ([0025]) Here, the duration detector represents an additional type of baseline signal that the device and method of Gavriely use to determine the presence of a respiratory event.  Further, “the data stored in the data logger 156 may be transmitted via a transmission element 160 to a permanent storage and analysis element 162 via wire or wireless transmission as a digital or an analog signal,” wherein “[t]he data from the analyzer 162 may be displayed in graphic or numeric form by the data display element 166” ([0025]). Thus, the display element 166 necessarily indicates when the difference meets the predetermined threshold as a result of respiratory event.
 
Claim 14 is also anticipated by Gavriely as above for claims 1-4:
An airway monitor (ultrasonic cough detector of Fig. 4) comprising,
an ultrasound transducer adapted to receive Doppler ultrasound signals from a region-of-interest containing a tracheal wall of a subject (Gavriely’s ultrasonic emitter 128 and ultrasonic receiver 134, Doppler frequency shift description in [0024], and cough detector secured around the neck of a patient via the band 14, adjustable by a latch 16, which is configurable to be positioned at the tracheal wall 120 in Fig. 4 and relevant description in [0024]);
an acquisition system in communication with the ultrasound transducer to receive Doppler ultrasound signals from the ultrasound transducer, wherein the Doppler ultrasound signals are acquired from the region-of-interest containing the tracheal wall of the subject ([0024] as for (a) and (b) of claim 1);
a processor in communication with the acquisition system, wherein the processor receives the Doppler ultrasound signals from the acquisition system and compares the Doppler ultrasound signals to baseline data and identifies when a parameter of the Doppler ultrasound signals differs from a similar parameter of the baseline signal data by a selected threshold amount ([0025] as for (c), (d), and (e) of claim 1); and
an alarm in communication with the processor, wherein the alarm provides at least one of an auditory or a visual indication when the parameter of the acquired Doppler ultrasound signals is identified by the processor as differing from the similar parameter of the baseline signal data by the selected threshold amount ([0025] as above for claim 1, wherein the data display element 166, that may display “in graphic or numeric form” the analyzed comparison data based on a threshold, inherently acts as an alarm also for visually indicating the comparison relative to the threshold).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-7, and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Gavriely. 
Regarding claims 4, 6, and 15-16, Gavriely directly teaches the method as recited in claim 1 (claims 4 and 6) and the airway monitor as recited in claim 14 (claims 15-16), but does not explicitly disclose that the parameter is an amplitude (claim 4 and 15)/peak width (claim 6 of the Doppler ultrasound at a particular respiratory phase and the similar parameter is an amplitude (claim 4)/a peak width (claim 6) of the baseline signal data at the particular respiratory phase. Instead, the reference teaches a different sensor embodiment for sensing high and low frequency mechanical vibrations, wherein the parameter detected is “events that are of higher amplitude than the threshold” ([0023]). Further, the spectra of Figs. 6A-B plot the frequency signal on “plots of amplitude vs. time” ([0026]), illustrating for this embodiment that the amplitude is being compared between an acquired and baseline mechanical vibration signal. It should also be noted from the spectra of Figs. 6A-B, that the peak width is obtainable from the same plot since it measures the horizontal length of the base of each peak, and therefore usable as a parameter for comparison.
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified the ultrasonic cough detector recognizing Doppler ultrasound frequency shifts to also utilize peak amplitude and peak width from the mechanical vibration embodiment as parameters for comparing to a selected threshold as both embodiments include analyzers 162 and 112, respectively, that may be output to data display elements 166 and 116, respectively. Further, regarding the amplitude/peak width at a particular respiratory phase, it also would have been obvious to compare amplitude or peak width of the acquired signal to the amplitude or peak width of the baseline signal, respectively, at the same respiratory phase, since it is well known in the art that the inflection points between inhalation and exhalation result in different air flow patterns along the entire cycle and would thus produce inaccurate detection of a respiratory event if not standardized based on respiratory phase. 

With regard to claims 5 and 7, while Gavriely does not explicitly teach the method as recited in claim 4/claim 6, wherein the particular respiratory phase is at least one of inspiration or expiration, the reference does describe the physiology of a cough in paragraph [0003]: “Each cough starts with an inspiration, followed by closure of the glottis while the expiratory muscles (rectus abdominis and the intercostals muscles) contract…The glottis then opens and a burst of exhaled air flows through the trachea and out the mouth.” Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have set the comparison of the amplitude (claims 4) or peak width (claim 6) of Gavriely at the same respiratory phase, such as the initial inspiration or expiration at the end of the coughing event and is expected to differ from the baseline parameter value during a coughing event for the same reason as previously conveyed for claims 4 and 6. 

Claim 2 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Gavriely in view of Singh et al. (“Use of Sonography for Airway Assessment”), as evidenced by Philips (“Philips HD11 XE echocardiography system”) and Reeder et al. (“Use of Doppler Techniques (Continuous-Wave, Pulsed-Wave, and Color Flow Imaging) in the Noninvasive Hemodynamic Assessment of Congenital Heart Disease”).
Regarding claim 2, Gavriely teaches the method as recited in claim 1, but does not directly disclose that the ultrasound signals are acquired in a longitudinal plane relative to the tracheal wall. Singh discloses an analysis of the use of sonography in identifying the anatomic structures of the upper airway and shares a technical field with the instant application. Singh teaches in the Materials and Methods section (pg. 80) that “the ultrasound transducer was oriented with respect to the patient in 1 of 3 ways: (1) longitudinally in the midline (the sagittal view); (2) longitudinally 2 cm lateral to the midline (the parasagittal view); and (3) transversely 
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified the positioning of the cough detector in Gavriely to be oriented in the multitude of ways from Singh in order to obtain the most comprehensive Doppler ultrasound signal acquisition of the region of interest. 

With respect to claims 12 and 13, Gavriely teaches the method as recited in claim 1, but does not explicitly disclose wherein the Doppler ultrasound signals are acquired using pulsed wave Doppler imaging (claim 12), or continuous wave Doppler imaging (claim 13). However, Singh describes an ultrasound unit used to perform the airway structure imaging as “an HD 11XE ultrasound unit (Philips Healtchare, Bothwell, WA)” (pg. 80). This unit, as per the manufacturer’s brochure, includes “pulsed wave and continuous wave Doppler with Adaptive Doppler technology” (Philips, pg. 3). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the detector of Gavriely with the Philips ultrasound unit of Singh as a commonly used unit in the field of ultrasonography to acquire Doppler ultrasound signals via pulsed or continuous wave, since it is well-known in the field that “these two Doppler modes are complementary, and when they are used together, each can supply the information missing from the other technique” (Reeder, pg. 726). 

Claims 3, 8-9 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Gavriely in view of Halperin et al. (US 2015/0164433). 
the method as recited in claim 1/the airway monitor as recited in claim 14, but does not directly disclose that the baseline signal data is baseline Doppler ultrasound signal data acquired from the subject before acquiring the Doppler ultrasound signal in step (a) (bolded text not taught). 
Halperin discloses an apparatus and method for predicting the onset of clinical episodes that include physiological signals related to breathing within the same technical field as the instant application. Specifically, Halperin states that comparing breathing patterns “includes determining the baseline breathing pattern by analyzing breathing of the subject during at least one non-symptomatic period,” ([0132]) which does not preclude its acquisition before acquiring the Doppler ultrasound signal in step (a). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Doppler ultrasound baseline signal acquisition of Gavriely with the teachings of gathering the baseline data during a period of a non-symptomatic respiratory event of Halperin to establish the baseline data and selected threshold of a parameter for comparison before the acquiring Doppler ultrasound signal from the region of interest for detection of a respiratory event. In other words, it would have been obvious to gather the baseline data before the ‘acquired’ data in order to effectively monitor the trachea.

Regarding method claims 8-9 and apparatus claims 17-18, Gavriely teaches the method/airway monitor as recited in claim 1/14 (claims 8 and 17), but is silent on the selected threshold being a percent decrease of the parameter relative to the similar parameter (claims 8 and 17) and the percent decrease being a range of 20 to 40 percent (claims 9 and 18). 
Halperin teaches that the selected threshold for a parameter is based on a percent decrease in [0111]: “Furthermore, an asthma attack is typically predicted before forced expiratory volume declined 10% vs. baseline” (emphasis added). Here, the parameter for comparison with a similar baseline parameter is represented by expiratory volume, such that a respiratory event in the form of an asthma attack is signified by a percent decrease in the parameter. Further, Halperin states in [0706] that “over a period of time…the system establishes a reference baseline, e.g., the average respiration rate over that time period” and “once the baseline has been established, upon identifying a change…in a clinical parameter versus the baseline, the system alerts a clinician,” such as “upon detecting a change of 35% in a clinical parameter rate within a 15 min period” (emphasis added). The “change of 35%” encompasses the percent decrease in a range of 20 to 40 percent, since a change may define either an increase or decrease), and ‘35%’ falls within the range set forth in the claim (see MPEP 2131.03 Anticipation of Ranges). 
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified the detector of Gavriely with the threshold selection based on a specific percent decrease of Halperin, first, to commonly illustrate a change based on percentages for easier understanding of the comparison data, and second, to select a threshold percentage to enable the system to check the accuracy of the prediction for “each correctly predicted episode, false negative, and false positive” (Halperin [0656]). 

Claims 10-11 and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Gavriely in view of Palti (US 2014/0039313). 
With respect to claims 10-11 and duplicate claims 20-21, Gavriely teaches the method as recited in claim 1, but does not indicate that the Doppler ultrasound signals comprise Doppler spectra indicating velocity data (claim 10) nor that the Doppler ultrasound signals include power Doppler signals indicating amplitude data (claim 11) associated with the airflow in the trachea. 
Palti, which teaches a method for evaluating the lungs of patient using Doppler ultrasound, teaches “obtaining, using an ultrasound probe that is aimed at the patient's lung, Doppler ultrasound power and velocity data” ([0008]). It is inherent that Doppler spectra provide velocity data, as well as for power Doppler to provide amplitude data. Further, because the lungs and trachea are both structures encompassed by the airway, the velocity and amplitude data collected in the vicinity of the lungs is associated with the velocity and amplitude of the airflow in the trachea. Further, although the probe 11 of Palti is placed such that “the ultrasound beam was roughly normal to the chest surface” ([0038]), one of ordinary skill in the art would appreciate its application on the surface of the neck to obtain velocity and power Doppler amplitude data from the trachea. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the analyzer 162 of Gavriely to extract velocity and amplitude data from the obtained Doppler spectra in Gavriely in Figs. 6A and B to provide multiple parameters for comparing the acquired to baseline signal for detecting the presence of a respiratory event (e.g., a cough), and to further refine the threshold for the detection.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REMY C COOPER whose telephone number is (571)270-1816.  The examiner can normally be reached on M-Th 8:00 a.m. - 6:00 p.m. ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTOPHER KOHARSKI can be reached on (571)272-7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/REMY C COOPER/            Examiner, Art Unit 3793         

/CHRISTOPHER KOHARSKI/            Supervisory Patent Examiner, Art Unit 3793